Mr. Justice Cooke delivered the opinion of the court: The same situation and the same question is presented in this case as in People v. Gunn, {ante, p, 244.) On June 24, 1916, by leave of court, the State’s attorney filed an°information in the nature of quo warranto in the circuit court of Putnam county charging that Albert Hecht and six others were usurping the offices of president and members of the board of education of High School District No. 732, in that county, and requiring them to answer by .what warrant they claimed to hold such offices and exercise the corporate franchise. A plea was filed setting up the organization of the district under the Township High School act of June 5, 1911. To this plea a demurrer was sustained and judgment of ouster was entered. From that judgment this appeal was perfected, and after the appeal was taken the General Assembly passed the curative act of June 14, 1917. Appellees in their statement of the case insert a plat of the district but in their brief and argument make no point that the curative act does not apply because the district is not compact. For the reasons given in People v. Gunn, supra, People v. Madison, 280 Ill. 96, and People v. Dix, id. 158, we hold that High School District No. 732 is legally organized. The judgment of the circuit court is reversed and the cause is remanded, with directions to overrule the demurrer to the plea. Reversed and remanded, with directions.